Citation Nr: 0613658	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  02-00 237A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether the veteran has submitted new and material 
evidence in order to reopen a claim of service connection for 
skin cancer, to include as secondary to exposure to ionizing 
radiation.  

2.  Entitlement to service connection for cancer of the 
rectum, to include as secondary to exposure to ionizing 
radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from October 1943 to 
April 1946. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the veteran's claim 
seeking entitlement to service connection for rectal cancer 
secondary to exposure to ionizing radiation.  The rating 
decision also determined that the veteran had not submitted 
new and material evidence to reopen a claim of service 
connection for basal cell carcinoma secondary to exposure to 
ionizing radiation.   

As to the issue of service connection for rectal cancer, this 
claim had previously been finally denied by the Board in 
November 1994.  However, 38 C.F.R. § 3.311(b) pertaining to 
radiogenic diseases changed during the course of the 
veteran's appeal.  Specifically, "cancer of the rectum" was 
added to the list of potentially radiogenic diseases.  60 FR 
53276 (October 13, 1995).  As cancer of the rectum had not 
been a radiogenic disease at the time of the Board's November 
1994 denial (and this was one of the reasons for the Board's 
denial), but now is included as a radiogenic disease, it is 
determined that a new basis of entitlement to benefits has 
been created.  When a new provision of law or regulation 
creates a new basis of entitlement to benefits, as through 
liberalization of the requirements for entitlement to a 
benefit, an applicant's claim of entitlement under such law 
or regulation is a claim separate and distinct from a claim 
previously and finally denied prior to the liberalizing law 
or regulation.  Therefore, the applicant's later claim, 
asserting rights that did not exist at the time of the prior 
claim, is necessarily a different claim.  See Spencer v. 
Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d. 368 
(Fed. Cir. 1994; Sawyer v. Derwinski, 1 Vet. App. 130, 133 
(1991); see also Routen v. West, 142 F.3d. 1434 (Fed, Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  As a result of 
the change in the regulation, the Board has listed the issue 
as entitlement to service connection for cancer of the 
rectum.  

As will be discussed in greater detail below, the Board has 
decided that the veteran has presented new and material 
evidence sufficient to reopen his claim of service connection 
for skin cancer.  The veteran's reopened claim, along with 
the claim of service connection for cancer of the rectum, 
will be addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In May 1995, the RO denied the veteran's claim of service 
connection for basal cell carcinoma.  

2.  The additional evidence regarding the veteran's skin 
cancer associated with the claims folder since the May 1995 
RO decision is not cumulative or redundant, and in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim of service connection for skin cancer.  


CONCLUSIONS OF LAW

1.  The RO's May 1995 decision is final as to the claim of 
service connection for basal cell carcinoma.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 20.302 (2005).

2.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for skin cancer has 
been submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Records from the Eau Claire Family Medical Clinic show that 
the veteran was diagnosed with basal cell carcinoma on his 
back in April 1994.  

In a letter dated February 1995 from the Defense Nuclear 
Agency, the author noted that the veteran was present at 
Nagasaki from September 14 to 21, 1945, and September 22 to 
24, 1945.  He wrote that the maximum possible radiation dose 
that might have been received by someone who was present for 
the full duration of the American occupation was less than 
one rem.  

In a May 1995 letter, the VA Assistant Chief Medical Director 
for Public Health and Environmental Hazards wrote that it was 
unlikely that he veteran's basal cell skin cancer could be 
attributed to exposure to ionizing radiation.  

In a May 1995 decision, the RO denied service connection for 
skin cancer.  The RO specifically determined that even though 
the veteran was present in Nagasaki in September 1945, the 
veteran's exposure was so limited that there was no 
reasonable possibility that the skin cancer was caused by the 
exposure.  

In a letter dated December 2004, the Defense Threat Reduction 
Agency (DTRA) wrote that the veteran's total skin dose for 
the nose, cheek, and face was 0.36 rem, with the upper bound 
total skin dose being 1.08 rem.  It wrote that the total skin 
dose for the lower back was 0.64 rem, with the upper bound 
total skin dose being 1.92 rem.  






Whether the veteran has submitted new and material evidence 
in order to reopen his claim of service connection for skin 
cancer, to include as secondary to ionizing radiation

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001. 
66 Fed. Reg. 45,620, 45,629.  It does not apply to the 
veteran's claim in this case which, was filed at the RO in 
May 2000.  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

New and material evidence has been submitted in order to 
reopen the veteran's claim for service connection for skin 
cancer and rectal cancer.  

The veteran was denied service connection for skin cancer in 
May 1995 because it was determined that the veteran's 
exposure to radiation was so limited that there was no 
reasonable possibility that the veteran's skin cancer was 
caused by the exposure.  Since that time, the DTRA submitted 
a letter dated December 2004 showing that the veteran's upper 
bound total skin dose exposure was greater than previously 
believed when the veteran's claim was initially denied.  It 
reported that the veteran's upper bound total skin dose for 
the lower back was 1.92 rem, whereas at the time of the May 
1995 decision, the Defense Nuclear Agency reported that the 
maximum possible radiation that the veteran might have 
received was less than one rem.  

The letter from the DTRA is new in that it is not merely 
cumulative of other evidence of record.  It had not been part 
of the record when the veteran's claim was adjudicated in May 
1995.  It is also material to the veteran's claim in that it 
shows that the veteran was possibly exposed to greater 
radiation from his stay at Nagasaki in September 1945 than 
had previously been reported.  Although there still is no 
evidence showing that the veteran's skin cancer is related to 
his radiation exposure, such evidence is not necessary in 
determining whether new and material evidence has been 
submitted.  This is a question to be addressed when the 
veteran's claim is decided on the merits.  The letter from 
the DTRA, either by itself, or in connection with the 
evidence already assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the claim of service connection for skin cancer 
is reopened, and the veteran's claim must be considered in 
light of all the evidence, both old and new.  

As the veteran's claim has been reopened, it is determined 
that the Veterans Claims Assistance Act of 2000 (VCAA) has 
been complied with as to the issue of whether new and 
material evidence has been submitted.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2005).  


ORDER

As the veteran has submitted new and material evidence in 
order to reopen a claim of service connection for a skin 
cancer, his claim is reopened.  


REMAND

In view of the above determination that the appellant's claim 
of service connection for skin cancer is reopened, the Board 
believes that the RO, consistent with the principles set 
forth in Bernard v. Brown, 4 Vet. App. 384 (1993), must be 
provided an opportunity to further develop the record and to 
conduct a de novo review of the reopened claim, based on the 
evidence in its entirety.  In particular, the Board notes 
that, although the appellant was provided with a notification 
letter in June 2000 advising him of the type of evidence 
necessary to reopen a previously denied claim, he has not yet 
been provided with a specific letter advising him of the type 
of evidence necessary to substantiate the reopened claim for 
service connection.  It is noted that the June 2000 letter 
did not advise the veteran of the type of evidence necessary 
to substantiate his claim of service connection for cancer of 
the rectum.  

Although the RO sent the veteran a letter in March 2001 that 
asked the veteran to submit evidence that the dose estimate 
he provided was flawed, and that his claimed conditions were 
related to exposure to ionizing radiation, the letter did not 
advise the veteran of the information and evidence necessary 
to prove his underlying claim of service connection.  For 
example, the letter did not tell the veteran to submit 
evidence that he had colon cancer, and not cancer of the 
rectum, such that he would be entitled to service connection 
under 3.309(d) as a radiation-exposed veteran.  

The veteran's claim requires further development to ensure 
compliance with the notice provisions of the Veteran's Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2005).  Therefore, to 
achieve compliance with the VCAA, the RO must issue a VCAA 
notice letter that accurately informs the veteran of the 
information and evidence necessary to prove his claims for 
service connection.  

Accordingly, this case is remanded for the following actions:

1.  Ensure that all notification action 
required by the VCAA has been completed.  
In particular, send the veteran a letter 
advising him of the information and/or 
evidence needed to substantiate his 
claims of service connection for skin 
cancer and cancer of the rectum, both to 
include as secondary to exposure to 
ionizing radiation.  In particular, 
advise the appellant to submit evidence 
showing that his cancers were due to 
ionizing radiation.  Advise the appellant 
as to his and VA's responsibilities under 
the VCAA.  The appellant should also be 
requested to provide any evidence in his 
possession that pertains to his claim.  
The veteran should also be informed of 
how the effective date of an award of 
service connection and any assigned 
disability rating will be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Following completion of such 
development, adjudicate the issues of 
entitlement to service connection for 
skin cancer, and cancer of the rectum, 
both to include as secondary to exposure 
to ionizing radiation.  If the benefits 
sought on appeal remain denied, issue a 
Supplemental Statement of the Case 
(SSOC), and afford the appellant time in 
which to respond thereto.  Thereafter, if 
indicated, the case should be returned to 
the Board for the purpose of appellate 
disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


